Citation Nr: 0527103	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to special monthly compensation by reason of 
needing regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had military service from June 1964 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran testified before the undersigned 
at a videoconference hearing held in April 2003.  The Board 
remanded this case in December 2003 for further development.

On appeal the veteran has raised the issue of entitlement to 
service connection for impotence secondary to a low back 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that additional pertinent evidence, 
consisting of October 2004 and March 2005 statements by a 
medical professional, along with the report of recent 
electrodiagnostic studies, were submitted to the AMC after 
the last supplemental statement of the case issued in March 
2005, and several days prior to recertification of the case 
to the Board in May 2005.  The veteran is entitled in this 
circumstance to the issuance of a supplemental statement of 
the case reflecting consideration of the above evidence.  See 
38 C.F.R. § 19.31 (2004).

The veteran testified in April 2003 that he was entitled to 
special monthly compensation, in part, due to the residual 
disability from February 2001 cervical spine surgery.  
Service connection is not currently in effect for cervical 
spine disability, but the veteran argued that service 
connection for cervical and thoracic spine disorders should 
have been granted as secondary to his service-connected lower 
back disorder.

In the December 2003 remand, the Board determined that the 
raised claims of entitlement to service connection for 
cervical and thoracic spine disorders were inextricably 
intertwined with the claim for special monthly compensation.  
The Board directed that the RO schedule the veteran for a VA 
examination addressing the etiology of any cervical and/or 
thoracic spine disorder.  The Board specifically directed 
that the RO then adjudicate the claims of entitlement to 
service connection for cervical and thoracic spine 
disabilities.  The RO was to thereafter readjudicate the 
issue of entitlement to special monthly compensation.

The record shows that following the December 2003 remand, the 
RO afforded the veteran a VA examination in September 2004.  
The examiner concluded that there was no direct relationship 
between the cervical spine and lumbar spine disorders, and 
further noted the absence of any cervical spine injury in 
service.  The examiner did not address the presence or 
absence of any thoracic spine disorder.

In a May 2003 statement, the veteran's private physical 
therapist essentially concluded that the appellant's lumbar 
spine disorder likely contributed in some manner to the 
development of the cervical spine disorder.  In a March 2005 
correspondence, K. Seascholtz, D.O., concluded that the 
veteran's cervical spine disorder was secondary to trauma 
experienced in service.

As indicated above, the December 2003 remand instructed the 
RO to schedule the veteran for a VA examination addressing 
not only the presence and etiology of any cervical spine 
disorder, but also the presence and etiology of any thoracic 
spine disorder as well.  More importantly, the remand 
required the RO to adjudicate the issues of entitlement to 
service connection for cervical and thoracic spine disorders 
prior to readjudicating the claim on appeal.  In light of the 
RO's noncompliance with the Board's instruction to schedule 
an examination addressing the etiology of any thoracic spine 
disorder, and the instruction to adjudicate the issues of 
entitlement to service connection for cervical and thoracic 
spine disabilities in a rating decision, the Board will 
remand this case again.  Stegall v. West, 11 Vet. App. 271 
(1998).

The veteran is notified that it is his responsibility to 
report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
address the nature and etiology of his 
thoracic spine disorder.  The claims 
folders and a copy of this remand must be 
provided to the examiner for review.  
With respect to each thoracic spine 
disorder identified on examination, the 
examiner should opine as to whether it is 
at least as likely as not (i.e. is there 
a 50/50 chance) that such disorder is 
etiologically related to service, or was 
caused or chronically worsened by the 
veteran's service-connected low back 
disorder.  A complete rationale for any 
opinion should be provided.
 
2.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

3.  The RO should then adjudicate the 
claims of entitlement to service 
connection for cervical spine and 
thoracic spine disabilities in a rating 
decision.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
special monthly compensation by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.  

4.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, which 
must include consideration of all 
evidence added to the claims files since 
the March 2005 supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

